Mr. Justice Todd, Jr.,
delivered the opinion of the court.
 Appellant alleges in this appeal that the District Court of San Juan erred in admitting in evidence the Final Order approved by the Public Service Commission on January 4, 1938, as it appears from a certificate issued by its *619secretary on October 19, 1939, because, according to the complaint, the crime charged against the accused of violating said order was committed on August 19, 1941, and that, therefore, it was not proved that the said final order was in force on the last-cited date. He also alleges that the lower court erred in weighing the evidence and in finding the accused guilty.
The final order of the Public Service Commission was approved by that body on January 4, 1938, and by the Governor of Puerto Rico on the 7th of that same month and year. It has the force of law. The fact that the certificate issued by the secretary of the commission was issued in the year 1939, did not render it inadmissible in evidence. There is a presumption that the cited final order continued in force in the year 1941, unless the contrary be proved (§464 of the Code of Civil Procedure; subdivision 31, §102 of the Law of Evidence). Furthermore, in the case of People v. Sanjurjo, 58 P.R.R. 651, we held, to quote from the syllabus, that: “Regulations having force of law, approved by Government officers, are admissible in evidence without it being necessary to prove that they are in force.”
The evidence introduced by the parties was conflicting and the lower court decided the conflict, giving credence to that for the .prosecution. We have read the transcript of' evidence and are of the opinion that the second error was not committed.
The judgment appealed from is affirmed.